Name: Commission Regulation (EEC) No 3347/80 of 23 December 1980 amending Regulation (EEC) No 2325/80 laying down detailed rules for the application of the additional measures applicable to holders of long-term storage contracts for table wine for the 1979/80 wine-growing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24 . 12. 80 Official Journal of the European Communities No L 351 / 15 COMMISSION REGULATION (EEC) No 3347/80 of 23 December 1980 amending Regulation (EEC) No 2325/80 laying down detailed rules for the appli ­ cation of the additional measures applicable to holders of long-term storage contracts for table wine for the 1979/80 wine-growing year HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 2930/80 (2 ), and in particular Articles 12 (4) and 65 thereof, Whereas Article 4 ( 1 ) of Commission Regulation (EEC) No 2325/80 (3), as amended by Regulation (EEC) No 2392/80 (4), stipulates that applications for approval of contracts are to be made not later than 31 December 1980 ; whereas, in order to make these applications, producers in one Member State must await a communication from the administration which may not reach them in time because of the considerable administrative burden existing at the end of the year ; whereas it is necessary, to allow the perfor ­ mance guarantee measures to have the desired effect, to extend the deadline for making the said applica ­ tions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, Article 1 Regulation (EEC) No 2325/80 is hereby amended as follows : 1 . Article 4 (!) is replaced as follows : ' 1 . Applications for approval of the contracts referred to in Article 1 of Regulation (EEC) No 343/79 shall be made not later than 15 January 1981 .' 2 . Article 9 ( 1 ) is replaced as follows : ' 1 . Member States shall notify the Commission not later than 15 February 1981 of the quantities of wine appearing in the distillation contracts approved .' Article 2 This Regulation shall enter into force on the day of its publication m the Official Journal of the European Communities. This- Regulation shall be -binding in its entirety and directly applicable in all Member States . . Done at Brussels , 23 December 1980 . For the Commission Finn GUNDELACH Vice-President ( ! ) OJ No L 54, 5 . 3 . 1979, p. 1 . (2 ) OJ No L 305 , 14 . 11 . 1980 , p. 1 . ( 3 ) OJ No L 234, 5 . 9 . 1980 , p. 17 . (4 ) OJ No L 299 , 8 . 11 . 1980, p. 12 .